                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8        POWER INTEGRATIONS, INC.,                         Case No.16-cv-06371-BLF (VKD)
                                                         Plaintiff,
                                   9
                                                                                              ORDER RE DISCOVERY DISPUTE RE
                                                  v.                                          PRIVITY DISCOVERY
                                  10

                                  11        ON SEMICONDUCTOR CORPORATION,                     Re: Dkt. No. 218
                                            et al.,
                                  12
Northern District of California




                                                         Defendants.
 United States District Court




                                  13

                                  14           In this patent infringement action, plaintiff Power Integrations, Inc. (“PI”) and defendants
                                  15   ON Semiconductor Corporation and Semiconductor Components Industries, LLC (collectively,
                                  16   “ON”) dispute whether ON should be required to provide discovery relating to its communications
                                  17   with Fairchild Semiconductor before ON and Fairchild Semiconductor (“Fairchild”) merged. PI
                                  18   contends that this discovery is critical to the issue preclusion defense it has asserted in this action.
                                  19           The Court conducted a hearing on these disputes on May 21, 2019. Dkt. No. 241. As
                                  20   explained below, the Court denies PI’s motion to compel.
                                  21   I.      BACKGROUND
                                  22           ON acquired or merged with Fairchild in September 2016. Dkt. No. 218 at 4; Dkt. No. 1 ¶
                                  23   4. Prior to that transaction, PI and Fairchild were engaged in patent litigation involving some of
                                  24   the same patents at issue in this action. In particular, in April 2012 a jury found that Fairchild had
                                  25   infringed PI’s U.S. Patent No. 6,249,876 (“the ’876 patent”) and that the asserted claims were not
                                  26   invalid. See Dkt. No. 224 at 5. In March 2014, a jury found that Fairchild had infringed PI’s U.S.
                                  27   Patent No. 6,212,079 (“the ’079 patent”). Id. Here, PI contends that ON is barred from
                                  28   challenging the validity of the ’876 and ’079 patents because it believes that ON was in privity
                                   1   with Fairchild when Fairchild unsuccessfully challenged the validity of these patents in prior

                                   2   litigation.1 In aid of this contention, PI moves to compel documents, interrogatory responses, and

                                   3   deposition testimony regarding ON and Fairchild’s communications and activities prior to the

                                   4   September 2016 merger. Dkt. No. 218.

                                   5          ON opposes this discovery on several grounds. First, ON argues that it will produce the

                                   6   documents PI seeks because it has already been ordered to do so in parallel litigation pending

                                   7   before Judge Stark in the District of Delaware and those documents may be used in this

                                   8   proceeding. Dkt. No. 218 at 4; see ON Semiconductor Corp. et al. v. Power Integrations, Inc., No.

                                   9   17-247, Dkt. No. 202 (D. Del. Apr. 25, 2019). Second, ON argues that the Court should not

                                  10   require it to respond to PI’s interrogatories, as those interrogatories essentially seek information

                                  11   describing the documents ON has represented it will produce. Finally, ON argues that PI is not

                                  12   entitled to deposition testimony, either from a corporate representative or from ON’s Chief IP
Northern District of California
 United States District Court




                                  13   Counsel Rob Tuttle, because that testimony is not relevant to any claim or defense in the case and

                                  14   because PI’s motion as to Mr. Tuttle is untimely.

                                  15   II.    LEGAL STANDARD
                                  16          A party may obtain discovery of any matter that is relevant to a claim or defense and that is

                                  17   “proportional to the needs of case, considering the importance of the issues at stake in the action,

                                  18   the amount in controversy, the parties’ relative access to relevant information, the parties’

                                  19   resources, the importance of the discovery in resolving the issues, and whether the burden or

                                  20   expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). Here,

                                  21   the Court considers whether the discovery PI seeks is both relevant to the claims or defenses in the

                                  22   action and proportional to the needs of the case.

                                  23   III.   DISCUSSION
                                  24          A.      Pre-Merger Communications Between ON and Fairchild
                                  25                  1.      Privity-Related Discovery
                                  26          PI’s principal justification for seeking discovery of pre-merger communications between

                                  27
                                       1
                                  28    PI has moved for summary judgment on this issue, and that motion is set for hearing before
                                       Judge Freeman on June 6, 2019. Dkt. No. 224.
                                                                                     2
                                   1   ON and Fairchild is that such communications are relevant to the question of whether ON is or

                                   2   was in privity with Fairchild, such that ON should be precluded from challenging the validity of

                                   3   ’876 and ’079 patents.

                                   4           The parties’ arguments in support of their respective positions on this discovery dispute

                                   5   parallel the arguments they have made with respect to PI’s pending motion for summary

                                   6   judgment. See Dkt. Nos. 224, 235. After the Fairchild trials challenging the validity of the patents

                                   7   had concluded in 2012 and 2014, PI says that ON and Fairchild entered into a confidentiality

                                   8   agreement and a definitive merger agreement in 2015, and that as part of the due diligence process

                                   9   related to the merger, ON began communicating with Fairchild on strategy regarding the validity

                                  10   of the ’876 and ’079 patents. PI argues that ON is bound by the judgments against Fairchild

                                  11   because Fairchild is now a subsidiary of ON. Dkt. No. 218 at 1; Dkt. No. 224 at 2–6. PI notes

                                  12   that Judge Freeman concluded that the issue preclusion question could not be decided without
Northern District of California
 United States District Court




                                  13   considering matters outside the pleading, and PI says it now seeks discovery to develop the factual

                                  14   record. Dkt. No. 218 at 2.

                                  15           ON argues that it did not participate in the trials involving Fairchild’s invalidity challenges

                                  16   to these patents and did not even begin to engage with Fairchild at all until after those trials were

                                  17   concluded. ON also argues that the products at issue in this case are not Fairchild legacy products,

                                  18   but rather ON products developed prior to ON’s acquisition of Fairchild. ON argues that absent

                                  19   evidence that it controlled the prior Fairchild trials, it may not be considered in privity with

                                  20   Fairchild because it did not have an “opportunity to present proofs and argument” on the question

                                  21   of validity in those trials. See Dkt. No. 235 at 4 (quoting Taylor v. Sturgell, 553 U.S. 893, 895

                                  22   (2008)); Dkt. No. 218 at 5. ON denies that it exercised such control. In these circumstances, ON

                                  23   says, there could be no privity between ON and Fairchild and no basis for obtaining discovery

                                  24   directed to that issue.

                                  25           PI refers to communications between ON and Fairchild about the validity of the asserted

                                  26   patents after the Fairchild trials had concluded but before the merger had closed, but PI does not

                                  27   explain how the existence of those communications supports its request for all pre-merger

                                  28   communications between ON and Fairchild. PI does not suggest it has any basis to believe that
                                                                                          3
                                   1   ON and Fairchild began communicating about the validity of the ’876 and ’079 patents until well

                                   2   after Fairchild’s invalidity challenges to the two patents had been tried to juries. Even assuming

                                   3   ON became actively engaged in Fairchild’s efforts to reverse those jury verdicts post-trial and on

                                   4   appeal, PI does not explain how discovery of such activity bears on the question of ON’s privity

                                   5   with Fairchild. Conversely, if, as PI contends, ON is bound by the judgments against Fairchild

                                   6   because ON is Fairchild’s successor-in-interest, pre-merger communications between ON and

                                   7   Fairchild would appear to be irrelevant.

                                   8          ON says that it will comply with Judge Stark’s order to produce documents reflecting pre-

                                   9   merger exchanges and communications between ON and Fairchild. Because PI has not

                                  10   demonstrated that any of the other discovery it seeks is relevant to the question of ON’s privity

                                  11   with Fairchild, the Court’s denies PI’s motion on this ground.

                                  12          B.      Other Justifications for the Discovery
Northern District of California
 United States District Court




                                  13          PI also contends that the discovery it seeks is relevant to establishing ON’s knowledge of

                                  14   the asserted patents and its valuation of the asserted patents. These arguments are not well

                                  15   developed, and in any event, they could only support a fraction of the discovery PI now seeks.

                                  16          The Court notes that Judge Stark has already ordered ON to produce its “non-privileged

                                  17   evaluations of PI’s patents (if any exist).” ON Semiconductor Corp. et al. v. Power Integrations,

                                  18   Inc., No. 17-247, Dkt. No. 202 (D. Del. Apr. 25, 2019). Assuming ON will produce documents in

                                  19   compliance with Judge Stark’s order, this Court denies PI’s request for broader discovery on these

                                  20   additional grounds as well.

                                  21          C.      Deposition of Mr. Tuttle
                                  22          ON objects to PI’s motion to compel the deposition of Mr. Tuttle on several grounds,

                                  23   including that the motion is untimely. ON is correct that PI did not move to compel the deposition

                                  24   of Mr. Tuttle within the time set by Civil Local Rule 37-3. PI has not shown good cause for the

                                  25   Court to consider the motion out of time. Accordingly, PI’s motion to compel Mr. Tuttle’s

                                  26   deposition is denied.

                                  27   IV.    CONCLUSION
                                  28          For the reasons explained above, the Court denies PI’s motion to compel documents
                                                                                        4
                                   1   responsive to PI’s Requests for Production Nos. 33-37, answers to PI’s Interrogatories Nos. 19-21,

                                   2   and testimony about Rule 30(b)(6) deposition topics 36 and 42. The Court also denies PI’s motion

                                   3   to compel the deposition of Rob Tuttle.

                                   4          IT IS SO ORDERED.

                                   5   Dated: June 5, 2019

                                   6

                                   7
                                                                                                  VIRGINIA K. DEMARCHI
                                   8                                                              United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       5
